DETAILED ACTION
	For this Office action, Claims 1, 3-8, 10 and 11 are pending.  Claims 2 and 9 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Upon further consideration of the amended claim language and the corresponding arguments, the grounds of rejection of the prior office action of the respective claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esposito et al. (herein referred to as “Esposito”, US Pat Pub. 2002/0044835; found in IDS filed 07 March 2022).
Regarding instant Claim 1, Esposito discloses a system for use with a water storage facility having a water body and an extraction structure (Abstract; Figure 1; Paragraph [0019]; water withdrawal system for use with a reservoir/storage facility such as a dam; water body in reservoir water, water withdrawal system with adjustable discharge point comprising feeder pipes is extraction structure), the system comprising (i) a water selection apparatus interposed between the water body and the extraction structure, the water selection apparatus having a controllable inlet that allows water from a selectable depth within the water body to be harvested for withdrawal through the extraction structure (Abstract; Figure 1; Figure 5; Figure 6; Paragraphs [0019]-
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Esposito further discloses wherein the barrier structure defines one or more water treatment zones through which, in use, water flows from the controllable inlet to the extraction structure (Figure 1; Paragraphs [0019]-[0021]; screen eliminates particulates such as biota, sand and silt, forming water treatment zone within the screen).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Esposito further discloses wherein the water selection apparatus comprises a selector interface integrated with the barrier structure and including a plurality of selector gates positioned at respective depths in the water body, the gates being selectively operable to admit water from the corresponding depth to the partitioned volume (Figure 1; Figure 2; Paragraphs [0019]-[0022]; selective adjustment of target depth, plurality of wicket gates and flood doors).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Esposito further discloses wherein the water selection apparatus comprises a fluid conduit such as a pipe having an inlet that is moveable to a selected 
Regarding instant Claim 7, Esposito further discloses a method for controlling the quality of water for withdrawal from a water body by way of an extraction structure (Abstract; Figure 1; Paragraphs [0019]-[0021]; water withdrawal system for use with a reservoir/storage facility such as a dam; water body in reservoir water, water withdrawal system with adjustable discharge point comprising feeder pipes is extraction structure; at least screen removes debris from water, providing enhanced water quality), the method comprising (i) selectively harvesting water from a dynamically controllable depth within the water body before admitting the harvested water for withdrawal through the extraction structure (Abstract; Figure 1; Figure 5; Figure 6; Paragraphs [0019]-[0021]; Paragraphs [0027]-[0028]; platform comprising selectively adjustable discharge point placed at position of target source depth to allow water entry for extraction), and (ii) retaining the harvested water in a partitioned volume of the water body before withdrawal through the extraction structure (Figure 1; Paragraphs [0019]-[0021]; screening devices incorporated at the intake point, enclosing extraction structure/feeding pipes to dam with a partitioned volume of water to be extracted and upstream of selectively adjustable discharge point).
Regarding instant Claim 10, Claim 7, upon which Claim 10 is dependent, has been rejected above.  Esposito further discloses comprising at least one water treatment steps or processes to the water in the partitioned volume prior to withdrawal through the extraction structure (Figure 1; Paragraph [0021]; Paragraph [0024]; screen 
Regarding instant Claim 11, Claim 5, upon which Claim 11 is dependent, has been rejected above.  Esposito further discloses wherein the fluid conduit is a pipe (Figure 1; Paragraph [0021]; pipes, such as a pipe-within-pipe configuration, may be used as the fluid conduit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al. (herein referred to as “Esposito”, US Pat Pub. 2002/0044835; found in IDS filed 07 March 2022) in view of Gilreath et al. (herein referred to as “Gilreath”, US Pat Pub. 2015/0164300).
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Esposito discloses sensors that provide for real-time adjustment in the intake location based on readings from said sensors (Paragraph [0021]). 
However, Esposito is silent on a monitoring apparatus arranged for measuring and monitoring at least one water quality characteristic over at a plurality of depths within the water body, wherein the water selection apparatus is controlled according to detected differences in the at least one water quality characteristic as between different depths.
	Gilreath discloses a water conserving cleaning system in the same field of endeavor as Esposito, as it solves the mutual problem of controlling flow of water to an extraction device (Abstract; recirculation of flow of water through a water system).  Gilreath further discloses a monitoring apparatus arranged for measuring and monitoring at least one water quality characteristic over a plurality of depths within a water body, wherein a water selection apparatus is controlled according to detected 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water body and the water selection apparatus of Esposito to further comprise controlling the water selection apparatus based on a detected water quality by a monitoring apparatus as taught by Gilreath because Gilreath discloses such control based on a monitoring apparatus ensures the water has a desired quality before further use or treatment (Gilreath, Paragraph [0051]; Paragraph [0057]).
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Esposito discloses sensors that provide for real-time adjustment in the intake location based on readings from said sensors (Paragraph [0021]). 
However, Esposito is silent on a monitoring at least one water quality characteristic over at a plurality of depths within the water body, and controlling the depth at which water is harvested according to detected differences in the at least one water quality characteristic as between different depths.
	Gilreath discloses a water conserving cleaning system in the same field of endeavor as Esposito, as it solves the mutual problem of controlling flow of water an extraction device (Abstract; recirculation of flow of water through a water system).  Gilreath further discloses a monitoring apparatus arranged for measuring and 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water body and the harvesting of water of Esposito to further comprise controlling the water harvested based on a detected water quality differences as taught by Gilreath because Gilreath discloses such control based and monitoring ensures the water has a desired quality before further use or treatment (Gilreath, Paragraph [0051]; Paragraph [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/12/2022